DETAILED ACTION

Summary
This Office Action is in response to the Amendments to the Claims and Remarks filed June 1, 2022.
In view of the Amendments to the Claims filed June 1, 2022, the rejections of claims 1-7 under 35 U.S.C. 103 previously presented in the Office Action sent March 21, 2022 have been withdrawn.
Claims 1-7 are currently pending.

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1, from which all other claims depend, requires first and second flow paths, an isolation plate isolating the first and second flow paths, outer layer insolation plates provided at outermost portions of layered flow paths, electrodes provided at the outer layer isolation plates, a plurality of thermoelectric conversion units disposed to straddle the first and second flow paths and including conductive members made of metal extending into and blocking through-holes in the isolation plate and first and second thermoelectric conversion elements having same sectional sizes and shapes as the conductive members and being of the same polarity and in combination with the remaining limitations of claim 1.
The prior art, for example Min of record, does not disclose first and second flow paths, an isolation plate isolating the first and second flow paths, outer layer insolation plates provided at outermost portions of layered flow paths, electrodes provided at the outer layer isolation plates, a plurality of thermoelectric conversion units disposed to straddle the first and second flow paths and including conductive members made of metal extending into and blocking through-holes in the isolation plate and first and second thermoelectric conversion elements having same sectional sizes and shapes as the conductive members and being of the same polarity and in combination with the remaining limitations of claim 1 and it would not have been an obvious modification. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        August 26, 2022